Citation Nr: 0943818	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  09-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to an in-service episode of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
October 1958.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

In October 1958, the Veteran filed a claim for service 
connection for rheumatic fever.  In December 1958, the RO 
sent the Veteran a notice to appear for a medical 
examination.  The notice was returned as unclaimed.  It 
appears that no further action was taken on his claim.  

In January 2007, the Veteran filed a claim for service 
connection for residuals of rheumatic fever and a heart 
condition.  The RO denied both claims in a November 2007 
rating decision.  The Veteran timely filed a Notice of 
Disagreement (NOD) in July 2008.  The RO provided a Statement 
of the Case (SOC) in December 2008, and the Veteran timely 
filed a substantive appeal that same month.

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that additional development is warranted to 
address the merits of the service connection claims.  38 
C.F.R. § 19.9 (2009).  

The Veteran contends, in essence, that he has residuals of an 
in-service episode of rheumatic fever, to include coronary 
artery disease.  As the record stands, there is insufficient 
medical evidence of record to decide the Veteran's claims.

The record clearly establishes that the Veteran contracted 
rheumatic fever during service.  A June 1955 treatment record 
indicates that he was admitted to a hospital for treatment.  
The Veteran's September 1958 separation examination contains 
the following notation:  "Rheumatic Fever, Jan[uary] 1955, 
Sampson, New York, hospitalized 3 months, had heart murmur 
which disappeared, normal recovery, no complication or 
recurrence since."  The Board notes that the RO did not 
attempt to obtain the hospital records.  Further actions in 
this regard are deemed to be necessary for compliance with 
the VA's duty to assist.  38 C.F.R. § 3.159(c)(1)(2) (2009).

The Veteran has stated that he started having heart problems 
when he was 49 years old; he is currently 72 years old.  
Private treatment records in the claims file only go back to 
2001.  The RO must attempt to obtain medical records from any 
provider(s) who treated the Veteran for a heart condition 
prior to that time.

The November 2008 VA examination report indicates that the 
Veteran denied a recurrence of rheumatic fever, but stated 
that he had had "multiple heart conditions."  The Veteran 
reported that he was diagnosed with coronary artery disease 
at the age of 49; had a heart attack and quadruple bypass 
with two stents in 2001; and had another heart attack and a 
double bypass in 2004.  The Veteran reported chest pain 1-2 
times per month, which occurred at rest or with exertion.  
Upon examination, the Veteran's heart had a regular rate and 
rhythm.  No murmurs were audible.  An echocardiogram showed 
mildly reduced left ventricular systolic function.  The 
estimated left ventricular ejection fraction was 40-50%.  The 
mitral inflow pattern suggested left ventricular diastolic 
dysfunction.  The Veteran was unable to do a stress test 
because of his lower extremity arthritis.  The examiner 
reviewed the claims file and diagnosed coronary artery 
disease and "rheumatic fever with heart murmur, treated 3 
months while in service."  She explained:

The veteran's coronary artery disease is at least 
as likely as not aggravated by the rheumatic fever 
with heart murmur that veteran had while in 
service.  Although not caused by this condition, 
this condition may have caused stress to the heart, 
therefore, aggravating any cardiac condition that 
he would develop.  I cannot quantitate the amount 
of aggravation; however, I can say it may not be as 
severe if he did not have this condition.

The examiner's opinion seems to imply that the in-service 
episode of rheumatic fever rendered the Veteran more 
susceptible to a heart condition than it would have 
otherwise.  However, there is no clear opinion on whether the 
rheumatic fever caused or aggravated any heart condition.  
The Board also notes that there is no indication that the 
clinician who performed the examination is a specialist in 
heart diseases.  Accordingly, the RO must schedule the 
Veteran for an examination with a VA cardiologist.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ask the Veteran 
for any additional identifying 
information he may be able to provide, 
to include names, dates of treatment, 
and addresses of (1) the medical 
facility where he was hospitalized for 
three months in 1955, and (2) any 
medical providers who treated him for a 
heart condition between 1958 and 2001.  
The AMC/RO should then acquire any such 
records after having received 
authorization and consent for release, 
and then associate these records with 
the claims file.

2. The RO should arrange for the claims 
folder and a copy of this remand to be 
reviewed by a VA board-certified 
cardiologist.  An examination should be 
conducted only if deemed necessary by 
the VA physician.  Following the review 
of the claims folder, the examiner 
should provide an opinion on the 
following:

(a)	Is it as least as likely as not 
(50 percent or greater probability) 
that the Veteran currently has 
residuals of rheumatic fever?  If so, 
fully identify the nature of all such 
residuals.

(b)	Is it at least as likely as not 
(50 percent or greater probability) 
that any heart disease that is 
present began during service or is 
causally linked to any incident of or 
finding recorded during service?

(c)	Is it at least as likely as not 
(50 percent or greater probability) 
that any heart disease that is 
currently present was caused or 
aggravated by the Veteran's in-
service episode of rheumatic fever?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.   Rather, it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended relationship and a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

If it is determined that the Veteran's 
heart condition was aggravated by the 
in-service episode of rheumatic fever, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of the heart 
condition (e.g., slight, moderate) 
before the onset of aggravation.

All opinions and conclusions expressed 
must be supported by a rationale.  If 
the physician cannot render this 
opinion without resort to speculation, 
he or she should discuss why an opinion 
is not possible.

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


